FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2022

                                      No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                                v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                   Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        On December 28, 2021, appellant, Title Source, Inc., filed a “Motion to Transfer Clerk’s
Record and for Leave to Supplement Clerk’s Record.” In its motion, appellant requests we
transfer a copy of the clerk’s record filed in cause numbers 04-18-00509-CV, 04-18-00844-CV,
and 04-19-00044-CV into this current appeal, cause number 04-21-00584-CV. The motion
further states appellant will file a supplemental clerk’s record containing relevant documents not
filed in the clerk’s record of the previous cause numbers; the supplemental clerk’s record was
filed on January 6, 2021. The motion is unopposed.

        We, therefore, GRANT the motion and ORDER the clerk of this court to electronically
transfer a copy of the clerk’s record in cause numbers 04-18-00509-CV, 04-18-00844-CV, and
04-19-00044-CV into this current appeal, cause number 04-21-00584-CV. The transferred
portion of the record is ORDERED included in the record in cause number 04-21-00584-CV as
though the original had been filed therein.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court